This cause was dismissed in an opinion prepared by Commissioner Brewer for the reason that the case-made did not appear to have been filed among the papers in the case in the trial court, as required by section 5242, Rev. Laws 1910. The motion to reinstate the cause was sustained and plaintiff in error granted leave to withdraw the case-made for the purpose of correction, and to show that same was, in fact filed with the clerk of the trial court. The trial judge refused to order the correction, and the case-made was returned to this court, together with controverting affidavits. Upon further consideration it does not sufficiently appear that the case-made was filed with the clerk in the trial court, as required under the provisions of section 5242, supra. There fore, the case-made must be stricken from the files in this court Wyant v. Beavers, 49 Okla. 30, 150 P. 480, and there being no transcript of the record of proceedings in the trial court, the appeal will be dismissed. *Page 184